Title: To Alexander Hamilton from James McHenry, 28 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department28th. September 1799

I have received your letter dated the 21st instant, pressing that measures, may without fail, and speedily, be taken to pay the sums due to the troops of the United States.
Observations in your letter, relative to the causes, which have prevented the exhibition of muster and pay rolls, would seem to convey an idea, that in your opinion some delay or failure in this particular is attributable to me.
It becomes therefore proper that I should observe, I can discover, in whatever relates to the pay of the army, no deficiency of any organ, which it lay with this Department to appoint. If one or more Deputies are thought indispensible to the Pay Master General, it will be recollected, that the appointment lays with him, not with me, and that so far as my sanction of the measure, seemed to be expected, I have readily accorded it.
It also deserves attention, that had Deputies existed, they could have made no payments to the troops regularly, but on muster and pay rolls, previously exhibitted, and your warrant.
The difficulty in my conception, has arisen from the want of muster and pay rolls only; and the forms for these were presented by the Department of the Treasury to the Paymaster General. It was his exclusive duty to communicate his instructions to the Commanding Generals, and to forward forms for use, to every Officer to whom they would be necessary. The instructions and forms originated, as by Law, they ought in another department; in these I individually had no agency; having every reason to suppose the instructions to the Paymaster, and the forms used, were satisfactory in practice, since the payments to troops went on without complaints from that cause, my attention indeed was never particularly called to either, until the late difficulties presented.
It was to confirm an opinion I had entertained and expressed, viz. That one or two of the officers of a regiment or company &c were considered by the Comptroller as competent to muster the troops of their command, and sign the requisite Certificates; that I procured the instructions to the Paymaster and forwarded them to you, and for no other purpose.
I request you to believe, the preceding observations are dictated by a desire to satisfy you, that as I have not intentionally, so I am not conscious I have in fact, neglected any duty, incumbent upon me, to facilitate the payment of the troops, to effect which in future, I am extremely anxious, the most proper and decisive measures should be adopted.
I am Sir   with great respect   your obedient humble servant
James McHenry
Major General Alexander Hamilton

